Citation Nr: 9919907	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 RO rating decision that denied 
the veteran's application to reopen a claim of service 
connection for a right ankle disability.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

When the veteran's initial claim of service connection for a 
right ankle disability was denied by the RO in July 1987, the 
RO had possession of the veteran's service medical records 
from her period of active duty.  This is evident based on the 
actual rating decision which makes reference to these 
records, including records showing right leg and knee 
injuries in service in 1964.  At some point between the 
veteran's 1988 application to reopen her claim of service 
connection for a right ankle disability and her April 1999 
travel Board hearing, her service medical records were 
disassociated from the claims file (there is some evidence to 
suggest that these records were on file when the RO denied 
the veteran's application to reopen her claim of service 
connection for a right ankle disability in February 1995 (see 
cover letter from the RO to the veteran in February 1995).

Accordingly, an attempt should be made to recover the 
veteran's missing service medical records.  This is 
particularly important since the records apparently relate to 
injuries that the veteran sustained to her right lower 
extremity and because such records were previously reviewed 
by the RO when it rendered its 1987 and 1995 decisions.  VA's 
statutory duty to assist the veteran encompasses obtaining 
records that are already in VA's possession.  Jolley v. 
Derwinski, 1 Vet. App. 37 (1990).

It should also be pointed out that the RO received an 
enlistment examination report and Report of Medical History 
dated in September 1991 that pertain to the veteran's service 
in the Army Reserves.  In this regard, the veteran testified 
in April 1999 that she served in the Army Reserves from 
September 1981 to September 1987, including a two week summer 
period comprised of either active duty for training or active 
duty.  Consequently, the RO should verify all periods of 
active duty for training, inactive duty for training or 
active duty that the veteran served on while in the Army 
Reserves from 1981 to 1987.  All service medical records that 
pertain to this service should be incorporated into the 
claims file.

As stated above, the nature of this appeal arises from the 
RO's February 1995 rating determination that no new and 
material evidence had been submitted sufficient to reopen a 
claim of service connection for a right ankle disability.  
However, during the course of this appeal the U.S. Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) expressly rejected the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  It held that there is no 
requirement that in order to reopen such a claim the new 
evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Id.  
Instead, the Federal circuit, citing to language of 38 C.F.R. 
§ 3.156(a), declared that the evidence need only be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Indeed, the Federal Circuit 
reviewed the history of 38 C.F.R. § 3.156(a), including 
comments by the Secretary submitted at the time the 
regulation was proposed and concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

Since Hodge clearly changes the standard of review for 
applications to reopen previously denied claims on the basis 
of new and material evidence, the RO should reconsider this 
claim in light of the new standard of review set forth by the 
Federal Circuit.  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should make every attempt to 
locate the veteran's missing service 
medical records relating to her period of 
service from 1964 to 1966.  Any such 
records obtained should be placed in her 
claims file.

2.  The RO should verify any period(s) of 
active duty for training or active duty 
that the veteran served on with the Army 
Reserves from September 1981 to September 
1987.  All service medical records 
relating to this period should be 
incorporated into the claims file.

3.  Following completion of the above 
actions, the RO should review the 
veteran's application to reopen a claim 
of service connection for a right ankle 
disability on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, including 38 C.F.R. 
§ 3.156.  The RO should also take into 
account the Federal Circuit's recent 
decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this remand.

4.  If the benefit requested by the 
veteran continues to be denied, then she 
and her representative must be furnished 
a supplemental statement of the case 
which contains a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination.  38 C.F.R. § 19.29.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  The veteran need take no further 
action until she is informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this remand is 
to develop the record.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










